

EXHIBIT 10.4
ENBRIDGE INC.
EXECUTIVE EMPLOYMENT AGREEMENT


 



EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN




ENBRIDGE INC.
- and -
[_______________]




Dated as of [_______________]
 



































2017 Form of Executive Employment Agreement

--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS AND INTERPRETATION
3
1.1
Definitions
 
1.2
Headings
 
1.3
Governing Law and Attornment
 
1.4
Singular; Gender
 
 
 
 
ARTICLE 2 EMPLOYMENT
6
2.1
Position, Duties and Responsibilities of Executive
 
2.2
Term of Agreement
 
2.3
Termination of Agreement upon Disability of Executive
 
2.4
Termination of Agreement by the Corporation for Cause
 
2.5
Termination of Employment by the Corporation or the Executive
 
2.6
Other Termination by Executive
 
2.7
Pension Plans
 
2.8
Continuing Provisions
 
2.9
Taxes and Reporting
 
 
 
 
ARTICLE 3 NON-COMPETITION AND CONFIDENTIALITY
12
3.1
Non-Competition While Employed
 
3.2
Non-Competition Following Termination of Employment
 
3.3
Non-Solicitation of Employees
 
3.4
Confidentiality
 
3.5
No Previous Restrictive Agreements
 
 
 
 
ARTICLE 4 GENERAL
14
4.1
Notices
 
4.2
Time
 
4.3
Legal Fees and Expenses
 
4.4
Integration
 
4.5
Amendment
 
4.6
Waivers
 
4.7
Further Assurances
 
4.8
Severability
 
4.9
Enurement
 







--------------------------------------------------------------------------------





EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT made effective the [ ] day of [        ] between:
ENBRIDGE INC., a body corporate under the Canada Business Corporations Act, with
offices in the City of Calgary, in the Province of Alberta (hereinafter called
the “Corporation”)
- and -
[        ], of the City of Calgary, in the Province of Alberta (hereinafter
called the “Executive”)
WHEREAS:
(a)
the Executive is an executive of the Corporation and is considered by the Board
of Directors of the Corporation to be a valued employee of the Corporation and
has acquired outstanding and special skills and abilities and an extensive
background in and knowledge of the Corporation’s business and the industry in
which it is engaged; and

(b)
the Board of Directors recognizes that it is essential, in the best interests of
the Corporation, that the Corporation retain the continuing dedication of the
Executive to his office and employment and that this can best be accomplished if
the personal uncertainty facing the Executive in the event of a Corporation
initiated termination of employment of the Executive is alleviated;

IN CONSIDERATION of the mutual advantages accruing to both the Corporation and
the Executive, the parties agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1
Definitions

In this Agreement:
(a)
“affiliate” a person shall be deemed to be an affiliate of another person if one
of them is controlled by the other or both are controlled by the same person,
and if two persons are affiliates of the same person at the same time they are
deemed to be affiliates of each other;

(b)
“Annual Compensation” means the sum of the Annual Salary and the Annual
Incentive Bonus;

(c)
“Annual Salary” means the annual salary of the Executive established by the HRCC
and payable by the Corporation or its affiliates, determined as at the end





--------------------------------------------------------------------------------




of the month immediately preceding the month in which the termination of
employment occurs and if at the relevant time an annual salary level has not
been established, it shall be calculated by multiplying by 12 the monthly salary
of the Executive in effect for the month preceding the month in which a
termination of employment occurs pursuant to Article 2;
(d)
“Annual Incentive Bonus” means the annual incentive bonus of the Executive under
the Corporation’s short term incentive plan;

(e)
“Confidential Information” means the records, information, processes, know-how,
data, trade secrets, techniques, knowledge and other confidential information,
either electronic or not electronic, not generally known or lawfully available
to the public relating to or connected with the business or corporate affairs
and operations of the Corporation and its affiliates;

(f)
“constructive dismissal” means unless expressly consented to in writing by the
Executive, any action that constitutes constructive dismissal (as defined at
common law) of the Executive, including a:

(i)
material decrease in the Executive’s title, position, responsibilities or
powers;

(ii)
reduction in the Annual Salary (excluding the Annual Incentive Bonus) of the
Executive;

(iii)
reduction in the value of the Executive’s pension benefits (including the
defined benefit pension plan or the supplemental benefit pension plan);

(iv)
material reduction in the value of the Executive’s other employee benefits,
plans and programs, other than a reduction in the value of the Executive’s
Annual Incentive Bonus as a result of the normal application of the performance
criteria under the Annual Incentive Bonus; or

(v)
[change in the reporting relationship of the Executive whereby the Executive
ceases to directly report to the most senior executive officer of the
Corporation (as of the date hereof, the President and Chief Executive
Officer)]        

(i)
[material decrease in the reporting relationships of the Executive, excluding a
change whereby the Executive ceases to directly report to the most senior
executive officer of the Corporation (as of the date hereof, the President and
Chief Executive Officer) or its control person, if any, and directly reports to
another senior executive officer of the Corporation or of its control person, if
any, provided the Executive remains a member of the most senior formal groups or
committees (as of the effective date hereof its Executive Leadership Team)
involved in corporate stewardship of the Corporation and of its control person,
if any];



4

--------------------------------------------------------------------------------




(g)
“control person” means a person, or a group of persons acting jointly or in
concert, that is or are in a position to exercise, directly or indirectly,
effective control of another person, whether through:

(i)
the ownership or control of:

A.
a majority of, or

B.
in the case of a person whose voting securities or interests are widely held or
publicly traded, 20% or more of,

the voting securities or interests of such other person (including any
securities or interests which are convertible or exchangeable into voting
securities or interests forming part of the holdings of the person or group of
persons, whether or not at the relevant time such conversion or exchange has
taken place, and including securities or interests of a person or group of
persons which carry the right to vote under circumstances that have occurred and
are continuing); or
(ii)
contract or other legal rights,

and “control” in respect of a person shall have a corresponding meaning provided
that a person holding voting securities or interests in the ordinary course of
business as an investment manager and who is not, individually or acting jointly
or in concert with other persons, using such holding to exercise effective
control, shall not be considered a control person;
(h)
“defined benefit pension plan” means the Corporation’s registered pension plan,
entitled “Retirement Plan for the Employees of Enbridge Inc. and Affiliates”
dated July 1, 2001, as amended or replaced from time to time in accordance with
the terms of such registered pension plan;

(i)
“Human Resources and Compensation Committee” or “HRCC” means the committee of
the Board of Directors of the Corporation from time to time appointed to fix the
remuneration of executives of the Corporation or, if such committee has not been
appointed, means the Board of Directors of the Corporation;

(j)
“Pensionable Bonus” means the portion of Annual Incentive Bonus which is used
under the defined benefit pension plan and the supplemental benefit pension plan
to determine final or best average earnings;

(k)
“person” means an individual, a partnership or incorporated or unincorporated
association, syndicate or organization, a company, corporation or other body
corporate wherever or however incorporated, a trust or any government or
governmental authority or instrumentality;

(l)
“RCA” shall have the meaning set out in Section 2.7;

(m)
“Retiring Allowance” shall have the meaning set out in Section 2.5(b);



5

--------------------------------------------------------------------------------




(n)
“supplemental benefit pension plan” means the non-registered supplemental
pension plan, entitled ‘The Enbridge Supplemental Pension Plan” dated January 1,
2000, as amended or replaced from time to time in accordance with the terms of
such supplemental benefit pension plan; and

(o)
“supplementary undertaking” shall have the meaning set out in Section 2.7.

1.2
Headings

The headings of the articles, sections, clauses and paragraphs herein are
inserted for convenience of reference only and shall not affect the meaning or
interpretation hereof. Unless otherwise stated, all references to articles,
sections, clauses or paragraphs in this Agreement are to those set out in this
Agreement.
1.3
Governing Law and Attornment

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns to the jurisdiction of the courts of
the Province of Alberta with respect to any matters arising out of this
Agreement.
1.4
Singular; Gender

All words importing the singular number include the plural and vice versa, and
all words importing gender include the masculine, feminine and neuter genders.

ARTICLE 2
EMPLOYMENT
2.1
Position, Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors (the “Board”) or the bylaws of the Corporation or the Executive’s
superiors may from time to time prescribe and are currently contemplated by his
position as [            ], or substantially equivalent duties and
responsibilities.
Except as may be authorized by the Board of Directors of the Corporation, or by
the Executive’s superiors from time to time, the Executive shall devote the
whole of his time to the Executive’s duties hereunder and shall use his best
efforts to promote the interests of the Corporation and its affiliates.
Notwithstanding the foregoing, the Corporation agrees that the Executive may
continue to serve on corporate, civic or charitable boards of directors or
committees listed on Appendix “A” to this Agreement subject to the Corporation’s
right to give the Executive (at the sole discretion of the President and Chief
Executive Officer or the Board) 6 months advance notice of a decision to revoke
this approval, and in such case the Executive must remove himself/herself within
the 6 month time period.
Further, the Executive may serve on other corporate, civic or charitable boards
of directors or committees only with prior written approval and at the sole
discretion of the


6

--------------------------------------------------------------------------------




President and Chief Executive Officer or Board (excluding any which would create
a conflict of interest or which are competitors of the Corporation), subject to
the Corporation’s right to give the Executive (at the sole discretion of the
President and Chief Executive Officer or the Board) 3 months advance notice of a
decision to revoke this approval.
2.2
Term of Agreement

The term of this Agreement shall commence on the effective date hereof and,
subject to Section 2.8, shall continue in effect to and including the earliest
of:
(a)
the effective date of voluntary retirement of the Executive in accordance with
the retirement policies established for senior employees of the Corporation;

(b)
the effective date of voluntary resignation of the Executive other than pursuant
to Section 2.5(a)(ii);

(c)
the death of the Executive; or

(d)
the effective date of termination of the employment of the Executive by the
Corporation, including pursuant to Section 2.5(a)(ii).

2.3
Termination of Agreement upon Disability of Executive

If at the end of any month the Executive is and has been for a period of more
than 12 consecutive months unable to perform the essential duties of the
Executive as determined under Section 2.1 in the normal and regular manner due
to mental or physical disability, this Agreement may be terminated by the
Corporation on 30 days’ prior written notice. Notwithstanding anything contained
in this Section 2.3, the Executive shall, after such termination, continue to be
entitled to all benefits provided under the disability and pension plans of the
Corporation or its affiliates applicable to the Executive at the date of and
during the time of this Agreement.
2.4
Termination of Agreement by the Corporation for Cause

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for just cause as defined at
common law, pursuant to written notice setting forth particulars of such cause.
2.5
Termination of Employment by the Corporation or the Executive

(a)
Except where such termination is pursuant to Sections 2.2(a), 2.2(b), 2.2(c),
2.4 or 2.6 the provisions of this Section 2.5 shall apply:

(i)
where the Corporation terminates the employment of the Executive for any reason;

(ii)
where the Executive terminates his employment with the Corporation within a
period of 180 days following constructive dismissal of the



7

--------------------------------------------------------------------------------




Executive. For this purpose the Executive may within a period of 180 days
following the constructive dismissal of the Executive terminate his employment
with the Corporation upon 30 days’ prior written notice to the Corporation. For
greater clarity, the said 30 day notice may be given at any time up to the 150th
day of the said 180-day period; or
(iii)
where the Corporation terminates this Agreement pursuant to Section 2.3.

(b)
In the event of termination of employment as provided in Section 2.5(a), the
Executive shall be entitled to receive, and the Corporation shall pay to the
Executive, a retiring allowance (the “Retiring Allowance”) computed as
hereinafter provided, which shall include all statutory entitlement under
employment standards legislation and all common law entitlement to reasonable
notice. The Retiring Allowance shall be that amount which is equal to two times
the sum of:

(i)
the Annual Salary; and

(ii)
the average of the last two payments of the Annual Incentive Bonus paid to the
Executive (or the last payment if there has not been more than one Annual
Incentive Bonus paid to the Executive) immediately preceding the date of such
termination of employment.

(c)
In addition to the Retiring Allowance calculated in accordance with Section
2.5(b) the Corporation shall pay to the Executive:

(i)
the cash value of two times the last annual flex credit allowance provided to
the Executive immediately preceding the date of such termination of employment
under the Corporation’s flexible benefit program unless the Executive continues
to be covered through the Corporation’s annuitant benefit program or the
benefits program of another employer of equal value (and in the case that such
other employer’s benefit program is of lesser value, the Executive shall be paid
the difference in such values). Alternatively, at the Executive’s election, the
Corporation shall provide continuation of the benefit coverage, for two years
from the date of termination, with the exception of those benefits which may not
be continued pursuant to the applicable plan text, including long term
disability coverage;

(ii)
an Annual Incentive Bonus for the calendar year in which the termination of
employment occurs, pro-rated based upon the number of days of employment of the
Executive in the calendar year to the total number of days in the year and
calculated based on the last Annual Incentive Bonus payment received by the
Executive. In addition, the Executive shall receive all accrued and unpaid
annual vacation pay to the date of termination. In addition, where the Executive
holds rights under other plans to cash incentive



8

--------------------------------------------------------------------------------




compensation (including without limiting the generality of the foregoing, any
performance stock units) the Executive shall be paid for the period in which he
was employed a pro­rated amount based upon the number of days in the applicable
period under the plan the Executive was employed to the number of days in the
applicable plan period and such amounts shall be paid to the Executive within 30
days of the date on which amounts so payable under such plans are determined;
(iii)
the cash value of two times the last annual flexible perquisite allowance
provided to the Executive immediately preceding the date of such termination of
employment under the Corporation’s executive flexible perquisites program less
any amounts prepaid to the Executive but unearned by virtue of such termination
of employment (as of the effective date of this Agreement the annual flexible
perquisite allowance is $35,000);

(iv)
a lump sum payment equivalent to the Corporation’s portion of contributions on
behalf of the Executive to the Corporation’s employee savings plan for a two
year period based upon the base salary of the Executive as at the effective date
of termination; and

(v)
for financial counselling and/or career counselling assistance for the Executive
to a maximum of $20,000.

(d)
The Executive shall have, and shall be deemed to have had, as of the effective
date of termination, two years of additional service added to the service
already accrued at the effective date of termination under the Corporation’s
defined benefit pension plan and supplemental benefit pension plan.

(e)
Notwithstanding the provisions of any plan under which such options have been
issued, if at the effective date of termination of employment as provided in
Section 2.5(a) the Executive holds exercisable but unexercised options for the
purchase of shares or other securities under any of the Corporation’s or its
affiliates’ stock option plans, the Executive shall be entitled to exercise all
options so held in accordance with the terms of such plans; provided further
that any provision in any such plan which purports to terminate such options in
the event of termination of employment for any reason shall not be applicable
or, if such provision is applicable under such plan to prevent such exercise,
the provisions of Section 4.4 shall apply. If the Executive holds options for
the purchase of shares or other securities under any of the Corporation’s or its
affiliates’ stock option plans which are not vested or otherwise not exercisable
at the date of termination of employment in circumstances where this Section 2.5
applies, the Corporation shall pay to the Executive a cash amount representing
the excess, if any, of the fair market value of the shares or other securities
on the date of termination of employment over the exercise price for such
options. Fair market value on the date of termination of employment shall mean
the last board lot sale price on the Toronto Stock Exchange (or such other
exchange on which the greatest volume of trading of such shares or other
securities takes place for the



9

--------------------------------------------------------------------------------




30 trading days prior to the date of termination) on the last trading day prior
to the date of termination of employment.
(f)
The Corporation and the Executive agree that the provisions of Section 2.5 are
fair and reasonable and that the amounts payable by the Corporation to the
Executive pursuant to Section 2.5 are reasonable estimates of the damages which
will be suffered by the Executive in the event of the termination of his
employment with the Corporation in the circumstances set out in Section 2.5, and
shall not be construed as a penalty, nor shall the Executive be required to
mitigate any loss resulting from the termination, including any amounts required
to be paid pursuant to this Agreement.

(g)
The amounts payable by the Corporation to the Executive pursuant to Section 2.5
shall not be reduced by any amounts earned by the Executive after the
termination of the employment of the Executive.

(h)
All amounts paid by the Corporation to the Executive pursuant to Section 2.5
shall satisfy and forever discharge all liabilities, claims or actions that the
Executive may or shall have against the Corporation arising from the termination
of employment of the Executive whether at common law or under statute or
otherwise, subject to any ongoing rights of the Executive expressly contemplated
by the release at Schedule A.

(i)
Subject to the provisions of Sections 2.5(c) and 2.5(e), the Corporation shall,
at the option of the Executive, pay the amounts provided under this Section 2.5
to the Executive on the effective date that the employment of the Executive is
terminated, or as soon thereafter as reasonably practical, but in any event
within 30 days of the effective date of such termination, less all applicable
statutory deductions, or arrange a schedule of instalment payments of such
amounts as determined by the Executive. The Corporation will pay such amounts to
the Executive in a lawful and tax efficient manner if and as directed by the
Executive. Upon payment to the Executive of the amounts provided for under this
Section 2.5 and, if applicable, a duly signed written agreement of the
Corporation to make all instalment payments thereof on a timely basis in
accordance with the Executive’s determinations as provided for in the foregoing
sentence, the Executive and the Corporation shall execute and deliver to the
other the releases in the forms of Schedules A and B, respectively.

2.6
Other Termination by Executive

Notwithstanding anything to the contrary herein, in addition to the right of the
Executive to terminate his employment under the circumstances described in
Section 2.5, the Executive shall be entitled to terminate this Agreement and his
employment with the Corporation at his pleasure upon 30 days’ prior written
notice to such effect. In such event, the Executive shall not be entitled to any
further compensation from the effective date of his termination of employment,
except for such compensation as accrued prior to and on the effective date of
termination of employment. The Corporation acknowledges and agrees that the
Corporation shall have no remedy against the Executive, in law or otherwise,
upon the termination of this


10

--------------------------------------------------------------------------------




Agreement and the Executive’s employment with the Corporation in . accordance
with this Section 2.6.
2.7
Pension Plans

The Corporation undertakes and agrees with the Executive (herein, the
“supplementary undertaking”) to pay or cause to be paid to the Executive the
amounts provided for in the supplemental benefit pension plan as modified by
this Section 2.7, which amounts are supplemental to the amounts to be paid to
the Executive under the defined benefit pension plan, such that the Executive
will receive an annual pension equal to the annual pension that the Executive
would be entitled to under the defined benefit pension plan but for the fact
that retirement benefits under the defined benefit pension plan are subject to a
maximum pension limitation as fixed from time to time under the Income Tax Act
(Canada) and the rules and regulations from time to time promulgated by Canada
Revenue Agency thereunder (the “ITA”). In particular, the Executive (or the
Executive’s spouse or beneficiary as defined in the supplemental benefit pension
plan) is entitled to receive:
(a)
benefits determined in accordance with the supplemental benefit pension plan,
being certain amounts that would be payable from the defined benefit pension
plan but for limitations imposed by the ITA, all as specified in the
supplemental benefit pension plan; and

(b)
if Section 2.5(d) applies, benefits determined in accordance with the
supplemental benefit pension plan pursuant to Section 2.7(a) above as if:

(i)
two additional years of credited service were applied in the lifetime retirement
income formula in the defined benefit pension plan, and two additional years of
continuous service were granted for other purposes of the defined benefit
pension plan;

(ii)
for the purposes of determining final or best average earnings, for each of the
two additional years of credited service provided for pursuant to Section
2.7(b)(i) above:

A.
the Executive’s salary for such years shall be deemed to be his Annual Salary as
at the date of termination of employment, and

B.
the Annual Incentive Bonus used in calculating the Pensionable Bonus for each of
such additional years shall be deemed to be the average of the last two payments
of Annual Incentive Bonus paid to the Executive (or the last payment if there
has not been more than one Annual Incentive Bonus paid to the executive
immediately preceding the date of termination of employment).

The Corporation represents and undertakes to the Executive that the
supplementary undertaking is and shall hereafter be maintained in a “retirement
compensation arrangement” (as referred to in the ITA) separately maintained
under a trust arrangement established by the Corporation (the “RCA”). The
supplementary undertaking shall be funded from amounts in the RCA with any
amount that cannot be funded from the RCA being paid by the Corporation.


11

--------------------------------------------------------------------------------




2.8
Continuing Provisions

Notwithstanding the termination of this Agreement under Article 2, the
provisions of Sections 2.5, 2.6, 2.7 and 2.8 and Article 3 and all other
provisions hereof which by their terms are to be performed following the
termination hereof shall survive such termination and be continuing obligations,
and all rights of the Executive to compensation and benefits which have accrued
prior to such termination shall remain payable and enforceable regardless of
such termination.
2.9
Taxes and Reporting

All amounts paid to the Executive pursuant to this Agreement shall be subject to
withholding taxes as required by the applicable legislation in effect at the
time of the payments.
Notwithstanding the aforementioned, the Executive shall be responsible for the
payment of all taxes applicable to payments made pursuant to this Agreement and
the Corporation, its employees and agents shall bear no liability in connection
with the payment of such taxes.

ARTICLE 3
NON-COMPETITION AND CONFIDENTIALITY
3.1
Non-Competition While Employed

The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he has
developed and will develop and acquire wide experience and knowledge with
respect to the businesses carried on by the Corporation and its affiliates and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Executive and of the Corporation that such knowledge and
experience shall be used solely and exclusively in the furtherance of the
business interests of the Corporation and its affiliates and not in any manner
detrimental to them. The Executive therefore agrees that so long as he is
employed by the Corporation pursuant to this Agreement he shall not engage in
any practice or business in competition with the business of the Corporation or
any of its affiliates.
3.2
Non-Competition Following Termination of Employment

In the event of termination of the Executive’s employment for any reason, the
Executive agrees that he will not, directly or indirectly, for a period of 12
months from the date of termination of employment, without the prior written
consent of the Corporation (not to be unreasonably withheld) either alone or in
partnership or in conjunction with any person or persons, firm, association,
syndicate, company or corporation (collectively a “Business Entity”) as
principal, agent, shareholder, employee, director or in any other manner
whatsoever carry on or be engaged in or concerned with or interested in, or
advise, lend money to, guarantee the debts or obligations of or permit his name
or any part thereof to be used or employed by any Business Entity engaged or
interested in the transportation, distribution or marketing of crude oil,
natural gas or natural gas liquids, the gathering or processing of natural gas
including the extraction of natural gas liquids, power generation, transmission,
distribution or marketing, the


12

--------------------------------------------------------------------------------




production, transmission, distribution or marketing of renewable or green energy
including wind, solar or thermal:
(a)
within any province of Canada;

(b)
within Canada;

(c)
within any state of the continental United States of America, including Alaska;

(d)
within the continental United States of America, including Alaska; or

(e)
within North America.

If any covenant or provision in this Section 3.2 is determined to be void or
unenforceable in whole or in part, it shall be deemed not to affect or impair
the validity of any other covenant or provision, and each of Sections 3.2(a) to
(e) are hereby declared to be separate and distinct covenants (and for this
purpose each province or state intended to be named in Section 3.2(a) and (c)
shall be considered to be set forth in a separate subclause of Section 3.2 and
to be separate and distinct covenants). The Executive agrees that all the
provisions of this Section 3.2 are reasonable in the interests of the
Corporation and its continuing business and operations. The foregoing provisions
of Section 3.2 shall not apply to the acquisition by the Executive, directly or
indirectly, or through any Business Entity of up to 1% of the shares or other
securities of a Business Entity quoted or traded on any public stock exchange in
Canada or the United States.
If the Executive fails to comply with this Section 3.2, the Corporation shall be
entitled to cancel all unvested or unexercised options or performance share
units and to terminate the payment to the Executive of any amounts the Executive
is entitled to under the Corporation’s supplemental benefit pension plan.
3.3
Non-Solicitation of Employees

Except with the prior written consent of the Corporation, the Executive shall
not solicit or cause to be solicited for employment any officer or employee of
the Corporation, any of its subsidiaries or any partnership where the
Corporation or one of its subsidiaries acts as the general partner for a period
of 24 months from the termination of the employment of the Executive with the
Corporation. For this purpose, solicitation does not include advertising in
periodicals or newspapers of general circulation.
If the Executive fails to comply with this Section 3.3, the Corporation shall be
entitled to cancel all unvested or unexercised options or performance share
units and to terminate the payment to the Executive of any amounts the Executive
is entitled to under the Corporation’s supplemental benefit pension plan.
3.4
Confidentiality

The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities outlined in this Agreement, he will
become knowledgeable, aware and possessed of Confidential Information concerning
the business of the Corporation and its affiliates. The Executive agrees that,
except with the consent of the


13

--------------------------------------------------------------------------------




Board of Directors of the Corporation or his superior, or as required by
applicable law, he will not disclose such Confidential Information to any
unauthorized persons so long as he is employed by the Corporation pursuant to
this Agreement and for a period of two years thereafter; provided that the
foregoing shall not apply to any Confidential Information which is or becomes
known or available to the public or to the competitors of the Corporation or its
affiliates other than by a breach of this Agreement by the Executive.
3.5
No Previous Restrictive Agreements

The Executive represents that, except as disclosed in writing to the Corporation
prior to the effective date of this Agreement, he is not bound by the terms of
any agreement with any previous employer or other person to (a) refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of Executive’s employment by the Corporation or (b) refrain from
competing, directly or indirectly, with the business of such previous employer
or any other person, or to solicit any employee, representative or customer of
any previous employer. The Executive further represents that his performance
under this Agreement will not breach any (i) agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence prior to Executive’s employment with the Corporation, or (ii)
non-competition or non-solicitation restrictive covenant or any other similar
type of agreement with any previous employer. Executive agrees that he will not
disclose to the Corporation or induce the Corporation to use any confidential or
proprietary information or material belonging to any previous employer or any
other person.

ARTICLE 4
GENERAL


4.1
Notices

Any notice required or permitted to be given to a party hereunder shall be in
writing and may be given by mailing the same (provided there is no threatened or
pending disruption of postal services), postage prepaid, or delivering the same,
addressed to such party at the following address:
To the Corporation:
Enbridge Inc.
200, 425 – 1st Street S.W.
Calgary, Alberta T2P 3L8
Attention:    President and Chief Executive Officer
To the Executive:
[        ]
[        ]
[        ]
Any notice aforesaid if delivered shall be deemed to have been delivered on the
first business day following the date on which it was delivered or if mailed
shall be deemed to have been received on the third business day following the
date on which it was mailed. Any


14

--------------------------------------------------------------------------------




party may change its address for service from time to time by a notice given in
accordance with the foregoing.
4.2
Time

Time shall be of the essence of this Agreement.
4.3
Legal Fees and Expenses

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the sole discretion of the President and Chief Executive Officer,
in respect of legal, consulting and accounting expenses in connection with the
negotiation and execution of this Agreement. The Corporation shall pay all
costs, charges and expenses incurred in respect of legal, consulting and
accounting expenses (including legal fees, charges and disbursements on an as
between a solicitor and his own client basis) incurred by the Executive or his
estate in taking any action or enforcing any right or benefit provided to the
Executive by this Agreement; provided only that the Executive is substantially
successful in any such action or in enforcing any such right or benefit, and
providing further that payments pursuant to this Section 4.3 shall not exceed a
maximum amount of $20,000 or such greater amount as may be ordered by any court
or other competent authority.
4.4
Integration

The provisions of this Agreement are in addition to and not in substitution for
the other terms, conditions and provisions concerning the employment of the
Executive by the Corporation, whether contained in benefit or incentive plans
(including short term incentive plans, performance incentive plans and long term
incentive plans) or otherwise, and where there is any conflict between this
Agreement and such other terms, conditions and provisions this Agreement shall
govern and prevail. In the event any plan under which any benefit or incentive
is granted does not permit a benefit or incentive to be received in
circumstances contemplated by this Agreement, the Corporation shall pay to the
Executive a cash amount equal to the value of the benefit or incentive provided
for in this Agreement. This Agreement together with such other terms, conditions
and provisions and the offer of employment dated
[        ], constitute the entire Agreement between the parties hereto
pertaining to the subject matter hereof.
4.5
Amendment

This Agreement may not be amended or modified in any respect except by written
instrument signed by the parties hereto.
4.6
Waivers

No waiver by either party hereto of any breach of any of the provisions of this
Agreement shall take effect or be binding upon the party unless in writing and
signed by such party. Unless otherwise expressly provided therein, such waiver
shall not limit or affect the rights of such party with respect to any other
breach.


15

--------------------------------------------------------------------------------




4.7
Further Assurances

The parties hereto agree to execute and deliver such further and other documents
and perform and cause to be performed such further and other acts and things as
may be necessary or advisable in order to give full effect to this Agreement.
4.8
Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
4.9
Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.


16

--------------------------------------------------------------------------------





The Corporation and the Executive have duly executed and delivered this
Agreement to each other effective as of the day and year first written above.
 
ENBRIDGE INC.
 
 
 
 
 
 
 
Per:
/s/ [___________]
 
 
[___________]
 
 
[___________]
 
 
 
 
Per:
/s/ [___________]
 
 
[___________]
 
 
[___________]

SIGNED AND DELIVERED in the
)
 
 
presence of:
)
 
 
 
)
 
 
/s/ [__________________]
)
/s/
[__________________]
WITNESS as to the signature of
)
 
[__________________]
[__________________]
)
 
 









17

--------------------------------------------------------------------------------





APPENDIX “A”
Service on Boards of Directors or Committees








1

--------------------------------------------------------------------------------





SCHEDULE A
Release
I, [        ], of the City of [        ], in the Province of [        ], in
consideration of the amounts (including without limiting the generality of the
foregoing, if applicable, payment of instalments of such amounts) provided in
Sections 2.5 and 2.7 of the Executive Employment Agreement dated as of
[        ] (the “Agreement”) between me and Enbridge Inc. (the “Corporation”)
and for other good and valuable consideration, inclusive of any statutory
severance or benefits in accordance with the Employment Standards Code
(Alberta), the receipt (other than in respect of the future instalments referred
to above, if any) and sufficiency of which is hereby acknowledged, do for
myself, my executors and assigns hereby remise, release and forever discharge
the Corporation, its respective predecessors, successors and assigns, from all
manner of actions, causes of action, claims or demands, past, present or future,
which against the Corporation, its respective predecessors, successors and
assigns, I ever had, now have, or can, shall or may hereafter have, by reason of
or arising out of any cause, matter or thing whatsoever done or admitted to be
done, occurring or existing up to and inclusive of the date of this Release and
in particular, without in any way restricting the generality of the foregoing,
in respect of all claims, past, present or future, directly or indirectly
related to or arising out of or in connection with my relationship with the
Corporation, its respective predecessors, successors and assigns, as an
employee, officer, director or trustee, and the termination of my employment
from the Corporation, on [            ]. Words or terms defined in the Agreement
and not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
For the above mentioned consideration, I represent and warrant that I have not
assigned to any person any of the actions, causes of action, claims, suits,
executions or demands which I release by this Release, or with respect to which
I agree not to make any claim or take any proceeding herein.
Notwithstanding anything contained in this Release, this Release shall not
extend to or affect, or constitute a release of, my right to sue, claim against
or recover from the Corporation and shall not constitute an agreement to refrain
from bringing, taking or maintaining any action against the Corporation in
respect of:
(a)
any corporate indemnity existing by statute or contract or pursuant to any of
the constating documents of the Corporation provided in my favour in respect of
my having acted at any time as a director, trustee or officer or any of such
positions with the Corporation or any of its affiliates or of any person I acted
as a director, trustee or officer of at the request of the Corporation or any of
its affiliates;

(b)
my entitlement to any insurance maintained for the benefit or protection of the
directors, trustees or officers of the Corporation or of any of its affiliates
or of any person I acted as a director, trustee or officer of at the request of
the Corporation or any of its affiliates, including without limitation,
directors’, trustees’ and officers’ liability insurance; or

(c)
my entitlement to any amounts that may arise under the Sections and Articles of
the Agreement referred to in Section 2.8 of the Agreement.



1



--------------------------------------------------------------------------------




I agree that, except as provided herein, the terms of the Agreement and of this
Release will be kept confidential. Subject to the following, I shall not
communicate any such terms to any third party under any circumstances
whatsoever, although I shall be at liberty to disclose to third parties that a
mutually acceptable release was agreed upon. Notwithstanding the foregoing, I
shall be permitted to disclose the terms of the Agreement and this Release to my
spouse, and my tax, financial and legal advisors, and to make any disclosures of
the terms of the Agreement and this Release as may be required to allow me to
comply with any applicable provision of the law. In such event, I shall require
that my spouse, and any such tax, financial or legal advisor execute the
undertaking provided in Schedule C to the Agreement prior to the disclosure of
the terms of the Agreement and this Release and shall advise the Corporation of
such disclosure and provide the Corporation with a copy of such undertaking. In
the event of any disclosure required by law, upon becoming aware of any such I
shall, provided I am legally permitted to do so, promptly advise the Corporation
of the required disclosure prior to making such disclosure and shall, to the
extent legally permitted to do so, provide the Corporation with reasonable
opportunity to seek protective orders or other assurances that confidential
treatment will be afforded to such information. The invalidity or
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.
I acknowledge that I have read all of this Release, fully understand the terms
of this Release and voluntarily accept the consideration stated herein as the
sole consideration for this Release for the purpose of making a full and final
settlement with the Corporation. I further acknowledge and confirm that I have
been given an adequate period of time to obtain independent legal counsel upon
the meaning and the significance of the terms herein.








 
 
 
[witness’ signature]
 
[________________]
 
 
 
[print name of witness]
 
 
 
 
[date]
[Suite number and street address]
 
 
 
 
 
[city, town etc.]
 
 
 
 
[city]
[province/state, country]
 
 
 
 
 
[postal code]
 
[province]







2



--------------------------------------------------------------------------------





SCHEDULE B
Release
Enbridge Inc. (the “Corporation”), a corporation continued under the laws of
Canada, in consideration of the delivery by [        ] (the “Executive”) of this
Release dated the date hereof and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, for itself, its
affiliates and it and their respective predecessors, successors and assigns,
hereby remises, releases and forever discharges the Executive and his heirs,
legal personal representatives and assigns from all manner of actions, causes of
action, claims or demands, past, present or future, against the Executive or his
heirs, legal personal representatives and assigns which the Corporation, its
affiliates or its or their respective predecessors, successors and assigns ever
had, now have, or can, shall or may hereafter have, by reason of or arising out
of any cause, matter or thing whatsoever done or omitted to be done, occurring
or existing up to and inclusive of the date of this Release and in particular,
without in any way restricting the generality of the foregoing, in respect of
all claims, past, present or future, directly or indirectly related to or
arising out of or in connection with the Corporation’s or its affiliates’
relationship with the Executive, as an employee, officer, director or trustee of
the Corporation or its affiliates. Words or terms defined in the Executive
Employment Agreement dated as of [        ] (the “Agreement”) between the
Corporation and the Executive and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
For the above mentioned consideration, the Corporation represents and warrants
that neither it nor its affiliates has assigned to any person any of the
actions, causes of action, claims, suits, executions or demands which it
releases by this Release, or with respect to which it and its affiliates agrees
not to make any claim or take any proceeding herein.
It is agreed that, except as provided herein or as required by law, the terms of
the Agreement and this Release will be kept confidential. None of the
Corporation or its affiliates, or any of their employees, officers, directors or
trustees shall communicate any such terms to any third party under any
circumstances whatsoever, although the Corporation shall be at liberty to
disclose to third parties that a mutually acceptable release was agreed upon. In
the event of disclosure required by law, upon becoming aware of such the
Corporation shall, provided it is legally permitted to do so, promptly advise
the Executive of the required disclosure prior to making such disclosure and
shall, to the extent legally permitted to do so, provide the Executive with
reasonable opportunity to seek protective orders or other assurances that
confidential treatment will be afforded to such information. The invalidity or
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.
[Signature page to follow]


1



--------------------------------------------------------------------------------






The Corporation has duly executed and delivered this Release this ______ day of
_____________________, 20__.


 
ENBRIDGE INC.
 
 
 
 
Per:
 
 
 
 
 
Per:
 













2



--------------------------------------------------------------------------------





SCHEDULE C

Undertaking


I, _____________________________________ of _________________________________
   [print name of person giving the undertaking] [suite number and street
address]
 
 
_______________________, ________________________, _________________________
   [city, town, etc.] [province/state] [country]
 
 
being the ________________________________________________________________, of
        [describe relationship to the “Executive”, as defined hereinafter, e.g.:
spouse, tax, financial or legal advisor]



[        ] (the “Executive”) for good and valuable consideration, the receipt
and sufficiency of which I hereby acknowledge, agree to keep strictly
confidential the terms and conditions of the Executive Employment Agreement
dated as of [        ] made between Enbridge Inc. and the Executive (the
“Agreement”), and any release related to the Agreement, all as may be disclosed
to me the Executive.
I further acknowledge that I will make no use whatsoever of the information
comprising the terms and conditions of such Agreement, and any release related
to the Agreement, except as may be required for the purposes of my providing
advice and direction to the Executive in my above mentioned capacity.
SIGNED at ___________________,______________,this _____ day of
____________,20__.


__________________________________________________________________________




 
 
 
[witness’ signature]
 
[signature of person giving the undertaking]
 
 
 
[print name of witness]
 
 
 
 
 
[Suite number and street address]
 
 
 
 
 
[city, town etc.]
 
 
 
 
 
[province/state, country]
 
 
 
 
 
[postal code]
 
 



1

